           Case 2:21-cv-00032-JCM-NJK Document 5 Filed 01/15/21 Page 1 of 1




 1
 2
 3
 4
                               UNITED STATES DISTRICT COURT
 5
                                      DISTRICT OF NEVADA
 6
 7   MARIA DEL REFUGIO LUGO,
                                                          Case No.: 2:21-cv-00032-JCM-NJK
 8          Plaintiff,
                                                                       ORDER
 9   v.
10   SMITH’S FOOD & DRUG CENTERS, INC.,
11          Defendant.
12         On November 30, 2020, Defendant Smith’s Food & Drug Centers filed an answer in state
13 court. See Docket No. 1-1 at 12. To date, the parties have not filed a joint stipulated discovery
14 plan as required by Local Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed
15 discovery plan no later than January 21, 2021.
16         IT IS SO ORDERED.
17         Dated: January 15, 2021
18                                                             ______________________________
                                                               Nancy J. Koppe
19                                                             United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
